Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Terra L. McKee appeals the district court’s order adopting the magistrate judge’s recommendation and granting summary judgment in favor of the City of Greensboro, North Carolina, on McKee’s discrimination, harassment, and retaliation claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2012). We have reviewed the record and discern no reversible error. Accordingly, we affirm the district court’s judgment. See McKee v. City of Greensboro, N.C., No. 1:14-cv-00833-LCB-JEP (M.D.N.C. Apr. 21, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid • the decisional process.
AFFIRMED